Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
2. 	Claims 8-27 are allowed 
 	The following is an examiner’s statement of reasons for allowance:
	Regarding to Claims 8, 11 and 18
Hoinkis (US20170107647A1) teaches a system comprising:
an interactive cord (e.g., 11, 12, 13, Fig. 2) the interactive cord comprising:
an inner layer comprising a cable ( e.g., 11, Fig. 2) and a first set of conductive yarns ( e.g., 13, Fig. 2) wrapped around the cable in a first direction ( direction of 13, Fig. 2)  and an outer layer comprising a second set of conductive yarns ( e.g., 12, Fig. 2)  wrapped around the inner layer  ( e.g., 13, Fig. 2) in a second direction ( direction of 12, Fig. 2) that is opposite the first direction ( 12 direction is opposite to 13’s direction).
Nishijima (US 20130239733) teaches a controller coupled to the interactive cord, the controller configured to: measure that a change in the capacitance, the change in the capacitance resulting from a twist input received at the interactive cord [0057]); initiate a function in response to the determination that the direction of the twist input ([0058]
However, the prior art of record fails to teach or suggest wherein twisting the interactive cord in an opposite direction from the second direction causes a distance between the first set of conductive yarns and the second set of conductive yarns to increase thereby decreasing a capacitance, determine that a direction of the twist input is the opposite direction from the second direction based on a decrease in the capacitance; and initiate a function in response to 
The prior art of record also fails to teach or suggest twisting the interactive cord in an same direction from the second direction causes a distance between the first set of conductive yarns and the second set of conductive yarns to decrease thereby increasing a capacitance determine that a direction of the twist input is the same direction as the second direction based on an increase in the capacitance; and initiate a function in response to the determination that the direction of the twist input is the same direction as the second direction with other limitations of the claim 11
	Regarding to Claims 9-10, 12-17, 19-27, they depend on claims 8, 11 and 18
above.
3. Note: Please enter the claims submitted on 12/1/2021 as the final version of claims.
4.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Terminal Disclaimer


5. The terminal disclaimer filed on 11/10/2021 disclaiming the terminal portion of
any patent granted on this application which would extend beyond the expiration date of US
10,402,020 has been reviewed and is accepted. The terminal disclaimer has been recorded.
                                                                                                                                                                                                      Conclusion

Chen (US 10727003 B2) teaches about cord-yarn structured supercapacitor
Danisch (US 20020088931 A1) teaches about twisted fiber sensor
	Otani (US 20020026830 A1) teaches When angular acceleration around a direction X as an axis in FIG. 11 is applied to the electrostatic capacitance type angular acceleration sensor 200, a beam 56 is deformed elastically so that the second movable electrodes 57 arranged above and below twist in the directions reverse to each other (in FIG. 11, one receives a force in a Z direction and the other receives a force in a reverse direction). The second movable electrodes 57 arranged above and below simultaneously receives a centrifugal force to thereby move in a Y direction to be distanced from each other.	
	Podhajny (US20170249033A1) teaches about the device may also include a sensing circuit that is operatively coupled to the first and second set of conductive threads. The sensing circuit may be configured to apply a drive signal to the first and second set of conductive threads. The sensing circuit may also be configured to detect a touch or near touch based on a variation in an electrical measurement using the first or second set of conductive threads.
Lee (US9316481B2) teaches about the measure tilt angle.
SASAKURA (JP 2010092317 A) teaches wherein when the capacitance between the coils of the double spiral coil increases, the operation determination unit determines that the twist is in the same direction as the spiral direction of the double spiral coil and the electrostatic capacitance between the coils of the double helical coil decreases, the operation determining unit determines that the double helical coil is twisted in a direction opposite to the spiral direction.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836